People v Coates (2018 NY Slip Op 08580)





People v Coates


2018 NY Slip Op 08580


Decided on December 13, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 13, 2018

108893

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vJAMEL K. COATES, Appellant.

Calendar Date: November 15, 2018

Before: Garry, P.J., Egan Jr., Lynch, Aarons and Pritzker, JJ.


Teresa C. Mulliken, Harpersfield, for appellant.
Stephen K. Cornwell Jr., District Attorney, Binghamton (Stephen D. Ferri of counsel), for respondent.

MEMORANDUM AND ORDER
Pritzker, J.
Appeal from a judgment of the County Court of Broome County (Dooley, J.), rendered September 20, 2016, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the second degree.
In July 2016, defendant waived indictment and was charged in a superior court information with two counts of criminal possession of a weapon in the second degree. In accordance with the plea agreement, he pleaded guilty to one count of criminal possession of a weapon in the second degree. County Court thereafter imposed the agreed-upon sentence of five years in prison, followed by 2½ years of postrelease supervision. Defendant now appeals.
We affirm. Defendant's sole argument on appeal is that he was denied the effective assistance of counsel due to counsel's failure to request a suppression hearing. Defendant's challenge to counsel's motion practice, however, was forfeited by his guilty plea (see People v Gorman, 165 AD3d 1349, 1350 [2018]; People v Duggins, 161 AD3d 1445, 1446 [2018], lv denied 32 NY3d 937 [2018]; People v Hummel, 127 AD3d 1506, 1507 [2015], lv denied 25 NY3d 1202 [2015]).
Garry, P.J., Egan Jr., Lynch and Aarons, JJ., concur.
ORDERED that the judgment is affirmed.